DETAILED ACTION
This action is in response to Response to Election / Restriction filed 03/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 03/01/2022 is acknowledged.

Claim Objections
Claims 2, 4, 5, 27 and 29 is/are objected to because of the following informalities:
Claims 2, 4, 5, 27 and 29 recite “the limits of manufacturing variations”. Said limitation lack antecedent basis.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 13 and 26 – 32 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a first resistor having a first terminal directly connected to the first input node and having a second terminal; a third thyristor having an anode directly connected to the second terminal of the first resistor and a cathode directly connected to the first output node; a second resistor having a first terminal directly connected to the second input node and having a second terminal; and a fourth thyristor having an anode directly connected to the second terminal of the second resistor and a cathode directly connected to the first output node”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a third thyristor coupled in series with a first resistor; wherein the series coupled third thyristor and first resistor are coupled in parallel with the first thyristor; a fourth thyristor coupled 
The primary reason for the indication of the allowability of claim 26 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a first resistor having a first terminal directly connected to the first input node and having a second terminal; a first thyristor having an anode directly connected to the second terminal of the first resistor and a cathode directly connected to the first output node; a second resistor having a first terminal directly connected to the second input node and having a second terminal; and a second thyristor having an anode directly connected to the second terminal of the second resistor and a cathode directly connected to the first output node”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0110970 discloses a bridge rectifier bridge circuit. 
US Pub. No. 2011/0134671 discloses a bridge rectifier circuit with inrush current limiter.
US Pub. No. 2011/0122667 discloses a bridge rectifier circuit with inrush current control.
US Pub. No. 2008/0084718 discloses a bridge rectifier with inrush current limiter.
US Pub. No. 2004/0120089 discloses input inrush current control in a bridge rectifier.
This application is in condition for allowance except for the following formal matters: Claim Objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838